Citation Nr: 1729682	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-27 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral sensorineural hearing loss prior to February 6, 2016, and to an evaluation in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active Navy service from January 1960 to March 1963.

This appeal initially came before the Board of Veterans Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board Remanded the appeal in December 2015.

The Veteran and his spouse testified at a Travel Board hearing before the undersigned in October 2015.  A transcript of that hearing is associated with the Veteran's electronic file.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in the Virtual VA electronic file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was manifested by hearing acuity no worse than Level I impairment in each ear, prior to August 14, 2013.  During this time the Veteran contended that his hearing loss was worse, which was confirmed by February 2016 examination.

2.  There is no medical evidence that the Veteran's service-connected hearing loss disability has been manifested by hearing loss greater than Level IV impairment in each ear from August 14, 2013, or that his hearing loss disability has been manifested by any symptom or functional loss not contemplated in the schedular criteria for hearing loss.  


CONCLUSION OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, a 10 percent rating for bilateral hearing loss is warranted as of August 14, 2013, but no earlier; a noncompensable rating is warranted before that.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.10, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess 10 percent from August 14, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify the Veteran of the criteria for substantiating his claim was met when an August 2009 letter advised the Veteran of each element of required notice.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was afforded VA examinations of his hearing acuity in September 2009, June 2012, and February 2016.  The VA examination reports include audiological test results and word recognition scores.  The VA examinations noted the Veteran's lay descriptions of the impact of his hearing loss on his daily life, and noted that the Veteran has been retired from employment for some time.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  VA clinical records through August 14, 2013, as well as the VA examination reports, are associated with the claims file.

The Veteran and his spouse testified before the undersigned in October 2015.  The individual who chairs a Veteran's hearing before VA is required to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's 2015 hearing, information was solicited regarding the severity of hearing loss and the functional effects of the Veteran's hearing loss.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Based on the foregoing, the Board finds that VA has met all duties to the Veteran.  If there was any defect in VA's actions to meet its duties to the Veteran, such defect could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Facts and analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Hearing loss ratings are based on mechanical application of VA rating schedule to the results of audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The raw data comes from audiology reports that demonstrate average hearing threshold at the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  These results are grouped into 11 auditory acuity levels designated from Level I, for normal hearing acuity, through Level XI for profound deafness.  A rating is determined based upon combination of levels of hearing loss in both ears, and speech discrimination scores.  See 38 C.F.R. § 4.85, Table VI.  For certain forms of severe hearing limitation, Table VIA is also available to calculate the rating, based on only puretone threshold averages and not speech discrimination scores.  38 C.F.R. § 4.86. 

The evaluation of bilateral hearing loss addressed below considers the disability throughout the entire appeal period, beginning in 2009, when the Veteran submitted the claim underlying this appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA clinical records reflect that use of hearing aids for amplification was recommended by a VA provider who assessed the Veteran in June 2009.  

August 2009 VA audiologic evaluation disclosed an average auditory threshold at 55 dB in the right ear and 49 dB in the left ear.  Speech discrimination testing using the Maryland CNC test disclosed 92 percent word recognition in the right ear and 92 percent in the left ear.  With mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss and hearing discrimination score results in Level I impairment designation in the right ear, and a Level I impairment designation for the left ear as well.  Level I impairment in the right ear combined with Level I impairment in the left warrants no more than a noncompensable evaluation.  

In January 2010, following a complaint by the Veteran that his hearing aids made his tinnitus worse, his hearing aids were adjusted.  He was referred to a tinnitus management class was in June 2010.  However, an October 2010 Audiology Clinical Progress Note discloses that the Veteran was not wearing his hearing aids because the tinnitus was worse with use of the hearing aids.  The hearing aids were reprogrammed.

June 2012 VA audiologic evaluation disclosed an average auditory threshold at 49 dB in the right ear and 44 dB in the left ear.  Speech discrimination testing using the Maryland CNC test again disclosed 92 percent word recognition in each ear.  The Veteran's average hearing loss and hearing discrimination scores again resulted in a Level I impairment designation in each ear, again warranting a noncompensable evaluation.  

During evaluation of vertigo in June 2013, the Veteran again reported a history of vertigo and tinnitus dating back to his military service.  

During his October 2015 hearing, the Veteran testified that his hearing loss was more severe that when he was first provided with hearing aids.  He testified that it had been several years since his last hearing test.  He further testified that he was unable to hear a conversation directed toward him if another couple seated at the same table was talking.  

He asserted that examination of his hearing in a soundproof room was not an accurate means of determining the severity of his hearing loss.  See October 2015 Travel Board Transcript (Tr.) at 3.  The Veteran noted that he had been provided with hearing aids, but those did not really solve his difficulty with following a conversation when there was any other noise or distraction in the room.  The Veteran also testified that he was unable to use the hearing aids when his tinnitus was bad.   

February 2016 VA audiologic evaluation disclosed an average auditory threshold at 56 dB in the right ear and 51 in the left ear.  Speech discrimination testing using the Maryland CNC test disclosed 80 percent word recognition in the right ear and 77 percent in the left ear.  With mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss and word discrimination scores result in a Level IV impairment designation for each ear.  A Level IV impairment in each ear warrants a 10 percent evaluation for hearing loss, but no higher rating.

The Board acknowledges the Veteran's assertions as his hearing that his bilateral hearing loss was more severe than reflected by the noncompensable rating in effect at the time of the hearing for compensation purposes.  However, the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board has considered whether the RO correctly and accurately assigned numeric designations for the Veteran's impairments after the audiometric evaluations were performed in this case and properly performed the mechanical application of the designations to assign the Veteran's bilateral hearing loss disability evaluation for compensation purposes.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  The hearing acuity revealed in the 2009 and 2012 VA audiologic examinations does not warrant a compensable evaluation.  The results of the 2016 VA examination warrant a compensable, 10 percent evaluation, but no higher rate of compensation.  The October 2015 Travel Board hearing transcript reveals that the Veteran did not identify when his hearing loss increased in severity.  The 2016 VA examination does not reveal an opinion as to when the Veteran's hearing loss disability increased in severity to a compensable level.  

Available VA outpatient treatment records following the 2012 VA audiologic examination reveal no specific complaints about the Veteran's hearing acuity, hearing aids, or tinnitus.  The most recent available VA outpatient records were printed from the Veteran's clinical records on August 13, 2013.  The records dated on August 13, 2013 disclose no subjective or objective increase in the severity of service-connected hearing loss.  The next available description of the Veteran's hearing acuity was provided at his October 2015 hearing.  

There is no indication of record as to when the Veteran's hearing loss disability increased in severity to the 10 percent level in the interval between the August 2013 records and the October 2015 testimony.  Therefore, resolving reasonable doubt in the light most favorable to the Veteran, the Board finds that it appropriate to assign August 14, 2013, as the earliest date on which the Veteran's hearing loss disability might have increased from noncompensable to 10 percent disabling.  

The Veteran contends that he is entitled to a compensable rating prior to August 14, 2013, and to disability compensation in excess of the 10 percent level from that date for his hearing loss disability.  The Veteran is competent to testify that he has difficulty following conversations in circumstances where more than one person is present or where there is background noise.  

The Board finds, however, that neither the lay nor the medical evidence demonstrates that the criteria for a compensable evaluation were met before August 14, 2013, and there is no medical evidence that the Veteran's hearing loss disability meets or exceeds the criteria for a 10 percent evaluation at any time during the appeal period.  

The schedular criteria use auditory thresholds in decibels and speech recognition test scores to measure the objective severity of hearing loss.  These objective criteria have been interpreted as encompassing the normal and expected communication difficulties that result from hearing loss.  The "functional effects of decreased hearing and difficulty understanding speech in an everyday work environment," or, in the Veteran's case, his home or social environment, since he is retired, "are precisely the effects that VA's audiometric tests are designed to measure."  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  Thus, when a Veteran's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, as alleged in this case, those effects are contemplated by the schedular rating criteria.  Id.

The Veteran also asserts that testing in a soundproof room is not an accurate measure of hearing loss in his case.  However, the Veteran has provided no lay or medical evidence of any type to support that assertion, other than his own belief.  While the Veteran is competent to provide a description of his symptoms, he is not, as a lay person, competent to state an opinion as to the types of medical evaluation that should be considered probative in his case.  Moreover, this is the method used, by regulation to evaluate hearing loss.

The applicable rating standard under the VA rating schedule is an objective one.  VA is required to mechanically apply numerical standards derived from validated audiometric testing.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes).  

The Court of Appeals for Veterans Claims (Court) has further stated that the rating criteria provided in DC 6100 based on auditory thresholds and speech recognition scores "do not otherwise discuss, let alone account for, other functional effects, such as dizziness, vertigo, ear pain, etc."  If, but only if, such facts are shown, or the claimant specifically seeks extraschedular consideration, the Board must consider referral for extraschedular consideration.  Doucette, 28 Vet. App. at 369, 370, citing Yancy v. McDonald, 27 Vet.App. 484, 493 (2016) and Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Veteran has not only asserted ear pain, he has been granted service connection for otitis media.  That disability has been evaluated as 10 percent disabling since May 1997.  The Veteran has not only asserted that he incurred tinnitus during service, he has been granted service connection for tinnitus, and that disability has been evaluated as 10 percent disabling since January 1998.  The Veteran sought service connection for vertigo during the pendency of this appeal, and an initial 10 percent evaluation for vertigo has been assigned.  

Each of the symptoms described by the Veteran other than those encompassed by the rating criteria for hearing loss, DC 6100, has been the subject of a separate grant of service connection and assignment of a disability evaluation other than evaluation of the Veteran's hearing loss disability.  Thus, these symptoms do not present an unusual or exceptional disability picture that is not contemplated by the schedular rating, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran is not entitled to an additional evaluation on an extraschedular basis under DC 6100 for symptoms which are already evaluated under a separate Diagnostic Code for a separate service-connected disability.  38 C.F.R. § 4.14.  The Veteran has not identified any subjective symptom of hearing loss which is not encompassed by an evaluation already in effect.  There is no clinical evidence of an objective symptom of hearing loss disability which is not encompassed in an evaluation already in effect.  

Moreover, the evidence does not reflect that the Veteran's hearing loss disability caused marked interference with his employment prior to his retirement.  The Veteran's hearing loss disability has not resulted in hospitalization or frequent need for medical treatment during the pendency of this appeal.  As such, his hearing loss symptoms and manifestations are fully contemplated by the rating criteria of DC 6100.  In the absence of a symptom of disability for which the Veteran is not yet compensated, the Board has no authority to refer this claim for extraschedular consideration.  There is no reasonable doubt.  An increase from a noncompensable evaluation to a compensable, 10 percent evaluation may be granted from August 14, 2013, but no earlier.  The claim for a compensable evaluation prior to August 14, 2013, must be denied.  The claim for an evaluation in excess of 10 percent from August 14, 2013, must be denied.


ORDER

The claim for an increase from a noncompensable evaluation to 10 percent disabling for bilateral hearing loss is granted from August 14, 2013, but no earlier, is granted, subject to the law and regulations governing the award of monetary benefits, the appeal is granted to that extent only.  

The claim for an evaluation in excess of 10 percent for bilateral hearing loss from August 14, 2013, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


